Citation Nr: 1315408	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  06-22 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister, B. F.


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to November 1974, from May 1975 to December 1975, and from January 2003 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2012, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

A review of the Virtual VA paperless claims processing system reveals VA treatment records pertinent to the present appeal.

The issues of entitlement to service connection for sleep apnea, vertigo, and acne; whether new and material evidence has been submitted to reopen claims for service connection for a right eye disorder (claimed as blindness) and diabetes mellitus; entitlement to a total disability rating based on individual unemployability (TDIU) based on service-connected disabilities, and entitlement to special monthly compensation (SMC ) based on the need for aid and attendance (A&A) or being housebound, have been raised by the record, but [has/have] not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

During the November 2012 hearing, the Veteran contended that his current chronic sinusitis began during service.  Specifically, he alleged that his sinusitis began in 1972 while he was stationed in Berlin, Germany, and he continued to experience symptoms since that time.  

The Veteran's service treatment records show that he was treated for sinus, nasal, and chest congestion; sneezing; itchy, watery eyes; runny nose; sore throat; headaches; and coughing from June 1972 to August 1975.  He was diagnosed with allergic rhinitis in August 1975.  A subsequent August 1975 sinus series revealed evidence of bilateral acute sinusitis involving the maxillary sinuses.

Importantly, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, the Veteran has not been afforded a VA examination with respect to this issue.  Accordingly, the Board finds that the Veteran should be afforded a VA examination to determine the nature, extent, and etiology of any current sinusitis.  See 38 C.F.R. § 3.159(4); McLendon v. Nicholson, 20 Vet.App. 79 (2006). 


Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran identify the names, addresses, and approximate dates of treatment for any VA and non-VA health care providers who have treated him for a sinus disorder.  After obtaining any necessary authorization from the Veteran, the RO should attempt to obtain copies of pertinent treatment records identified by the Veteran in response to this request that are not already contained in the claims file.  Any negative search result should be noted in the record and communicated to the Veteran. 

The RO should obtain and associate with the claims file any recent VA treatment records to date.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any chronic upper respiratory disorder, to include sinusitis and allergic rhinitis, that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should identify all current chronic upper respiratory disorder, to include sinusitis and allergic rhinitis.  For each disorder identified, the examiner should state whether it is at least as likely as not the disorder is causally or etiologically related to the Veteran's military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraphs. 

4.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



